DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (KR 10-2015-0070826), an English computer translation (CT) is provided.
A method for pulling a cylindrical crystal from a melt by a crystal pulling unit, the crystal pulling unit comprising: a crucible 20 in which the melt is disposed; a crucible heater 40 which surrounds the crucible annularly; a crucible lifting device (crucible elevating means 100) for lifting the crucible; a crystal lifting device (pulling means 400) for pulling the crystal from the melt; and a heat shield 50 surrounding the crystal annularly and having a lower edge which ends above the melt and forms an annular gap M/G (See Fig 1, [0022]-[0030]); and comprising the steps of: measuring an actual value of a diameter of the crystal at a surface of the melt (CT [0023] teaches diameter measurement sensor for measuring the diameter of the growing ingot); comparing the actual value with a setpoint value for the diameter of the crystal (CT [0023]-[0033] teaches ADC compares measured diameter and target diameter); and setting a height of the annular gap as a function of a deviation between the actual value and the setpoint value using a first controller (See CT [0014]-[0077] which teaches Automatic diameter control ADC measure diameter, compares with preset target ADC value to control pulling speed and measuring the melt gap in real time and comparing with a target melt gap and calculating an ADC correction value with the actual melt gap and controlling the pulling with a calculated ADC value). 
In regards to a first readjustment time, this limitation is inherent and show in Figure 2 and 7, which shows the diameter changes require some time to adjust to the target diameter when there is a deviation in the measure diameter. It is also noted that this readjustment time essentially has no patentable effect on the claim because the readjustment time can be any value, such as one sec, one minute, ten minutes, etc,. Also, Kim et al teaches constantly measurement diameter and controlling the crystal pulling speed and melt gap to maintain a constant target diameter.
Referring to claim 11, Kim et al teaches an automatic diameter control ADC and correcting a diameter measurement value according the melt gap measurement value (CT [0010]-[0017]). Changing the melt gap inherently influences the melt convection at a melt contacting face of the crystal and the melt. Figure 2 and 7 shows the diameter changes require some time to adjust to the target diameter when there is a deviation in the measure diameter; therefore, the time is inherently based on the change in the melt convection because the melt convection influence is adjusted to obtain a target diameter. Furthermore, this readjustment time essentially has no patentable effect on the claim because the readjustment time can be any value, such as one sec, one minute, ten minutes, etc because some compensation would occur from any change in melt gap for any time duration. Also, Kim et al teaches constantly measurement diameter and controlling the crystal pulling speed and melt gap to maintain a constant target diameter.
Referring to claim 13, Kim et al teaches changing both the crucible lift rate and the crystal pulling rate to grow an ingot with a uniform diameter (CT [0048]-[0077]); therefore the crystal pulling rate inherently remains constant because the crystal diameter would change otherwise.
Referring to claim 14, Kim et al teaches measuring the actual melt gap and the actual crystal diameter and the automatic diameter control ADC adjust the melt gap and pulling speed to maintain a uniform diameter. The lifting rate of the crucible inherently compensates for the volume consumption of the melt because the crucible is lifted at a rate to maintain a target melt gap as the crystal is grown. In regards to the offset value, the value can be anything, and includes zero; therefore an offset value of zero reads on the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al (KR 10-2015-0070826), an English computer translation (CT) is provided, as applied to claim 10, 11, 13, and 14 above.
Referring to claim 12, Kim et al teaches all the limitations of claim 12, as discussed above except Kim et al does explicitly teach when the actual value is smaller than the setpoint value the height is reduced and wherein when the actual value is larger than the setpoint value the height is increased. 
Kim et al teaches the diameter of the ingot changes when the crucible elevation speed is changed when correcting the measured melt gap to the target melt gap (CT [0055]-[0077]). Therefore, the claimed condition when the actual value is smaller than the setpoint value the height is reduced and wherein when the actual value is larger than the setpoint value the height is increased would be inherent because the change to the diameter in response to a change in melt gap would be the same for all Czochralski growth systems. In the alternative, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim et al to change the height as claimed to obtain a desired target diameter by optimizing the melt gap by conducting routine experimentation of a result effective variable.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 10-2015-0070826), an English computer translation (CT) is provided, as applied to claim 10-14 above, and further in view of Kim et al (KR 10-2015-0089718), an English computer translation (CT2) is provided.
Kim et al (‘826) teaches all of the limitations of claim 15, as discussed above, except a control value for the height is supplied as an actual value for regulating a heating power of the crucible heater by a second controller, which has a second readjustment time, with a medial annular gap height being prespecified as a setpoint value.
In a Czochralski growth method, Kim et al (‘718) teaches a melt gap sensor 200 for measuring a melt gap, a temperature sensor 70 is connected to the melt gap sensor, and controlling the temperature to obtain a preset target profile (CT2 [0021]-[0030]) and the temperature of melt is influenced by the heater and the melt gap which clearly suggests a control value for the height is supplied as an actual value for regulating a heating power of the crucible heater by a controller. Kim et al (‘718) and being able to precisely control the actual temperature by considering the change in the melt gap as a temperature control element, thereby maintain a uniform diameter of a ingot (CT2 [0030]-[0040],[0060]-[0065]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim et al (‘826) teaches all of the limitations of claim 15, as discussed above, except a control value for the height is supplied as an actual value for regulating a heating power of the crucible heater by a controller, as taught by Kim (‘718) to precisely control the actual temperature by considering the change in the melt gap as a temperature control element, thereby maintain a uniform diameter of a ingot (CT2 [0065]).
In regards to a second readjustment time, this limitation is inherent because diameter changes, temperature changes and gap changes require some time to adjust to the target diameter when there is a deviation in the measure diameter. It is also noted that this readjustment time essentially has no patentable effect on the claim because the readjustment time can be any value, such as one sec, one minute, ten minutes, etc,. Also, the combination of Kim et al (‘826) and Kim et al (‘718) teaches constantly measurement diameter and controlling the crystal pulling speed and melt gap and heater to maintain a constant target diameter.
Referring to claim 16, the combination of Kim et al (‘826) and Kim et al (‘718)  teaches an automatic diameter control ADC and correcting a diameter measurement value according the melt gap measurement value (CT [0010]-[0017]) and controlling the melt gap and heater (CT2 [0050]-[0065]). Changing the melt gap and heater power inherently influences the melt convection. Some readjustment time is inherently based the change in the melt convection because the melt convection influence is adjusted to obtain a target diameter. Furthermore, this readjustment time essentially has no patentable effect on the claim because the readjustment time can be any value, such as one sec, one minute, ten minutes, etc because some compensation would occur from any change in melt gap for any time duration. Also, the combination of Kim et al (‘826) and Kim et al (‘718) teaches constantly measurement diameter and controlling the crystal pulling speed and melt gap and heater to maintain a constant target diameter.
Referring to claim 17, as discussed above, the first and second readjustment times essentially has no patentable effect on the claim because the readjustment times can be any value, such as one sec, one minute, ten minutes, etc because some compensation would occur from any change in melt gap for any time duration. Therefore, the first readjustment time may be 1 second and the second readjustment time may be 2 seconds.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 10-2015-0070826), an English computer translation (CT) is provided, in view of Kim et al (KR 10-2015-0089718), an English computer translation (CT2) is provided, as applied to claims 10-17, above, and further in view of Schroeck (US 2014/0360425)
The combination of Kim et al (‘826) and Kim et al (‘718) teaches all of the limitations of claim 18, as discussed above, except the control value for the height is supplied via a PT1 filter as an actual value to a heating power regulator. Kim et al (‘718) teaches a melt gap sensor 200 for measuring a melt gap, a temperature sensor 70 is connected to the melt gap sensor, and controlling the temperature using a temperature controller (i.e. heating power regulator) to obtain a preset target profile.
In a method of controlling the diameter in a Czochralski method, Schroeck teaches it is preferred to filter variables affected by measurement noise and a PT1 filter is preferably used for the filtering ([0040]-[0055]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Kim et al (‘826) and Kim et al (‘718) by using a PT1 filter, as taught by Schroeck, to remove measurement noise when controlling the temperature based on the measured temperature value and measured gap to obtain a target diameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714